Cite as 2014 Ark. App. 4

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-523


ALVIN T. FUKUNAGA                                 Opinion Delivered   January 8, 2014
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  SEVENTH DIVISION
                                                  [NO. 60CR-12-284]
STATE OF ARKANSAS
                              APPELLEE            HONORABLE BARRY SIMS, JUDGE

                                                  AFFIRMED



                              BILL H. WALMSLEY, Judge

       Appellant Alvin T. Fukunaga appeals from a Pulaski County jury’s verdict finding him

guilty of raping his stepgranddaughter, for which he was sentenced to ten years’

imprisonment. Fukunaga argues that, although defense counsel raised no objection to certain

errors at his trial, those errors fall within two exceptions to the contemporaneous-objection

rule as set forth in Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980). We affirm.

       Because the sufficiency of the evidence is not challenged on appeal, only a brief

recitation of the facts is necessary. A.S. was eleven or twelve years old when Fukunaga began

sexually abusing her and, over the course of approximately six years, the sexual abuse

progressed to his raping her. The victim’s father, Fukunaga’s stepson, eventually learned about

the sexual abuse and that his daughter had identified a mole in an inconspicuous area on

Fukunaga’s body. The man confronted his stepfather and blew Fukunaga’s leg off with a

shotgun.
                                   Cite as 2014 Ark. App. 4

       Fukunaga argues that three errors occurred during his trial. First, he contends that the

trial court prevented him from presenting evidence that A.S. had accused her other

grandfather of sexual abuse. Second, Fukunaga argues that admitting a criminal investigator’s

testimony was error because he was not qualified as an expert and that his descriptions of

behavior of sexual-abuse victims in general and his opinions on the credibility of accusations

were inadmissible. Third, Fukunaga argues that it was error to permit A.S.’s childhood friend

to bolster her credibility by testifying to past confidences concerning the sexual abuse.

       Arkansas does not have a “plain-error” rule. Buckley v. State, 349 Ark. 53, 76 S.W.3d
825 (2002). An argument for reversal will not be considered in the absence of a proper

objection. Id. The Arkansas Supreme Court in Wicks, supra, however, recognized four narrow

exceptions that are to be rarely applied. These exceptions occur when (1) a trial court, in a

death-penalty case, fails to bring to the jury’s attention a matter essential to its consideration

of the death penalty itself; (2) a trial court errs at a time when defense counsel has no

knowledge of the error and thus no opportunity to object; (3) a trial court should intervene

on its own motion to correct a serious error; and (4) the admission or exclusion of evidence

affects a defendant’s substantial rights. White v. State, 2012 Ark. 221, 408 S.W.3d 720.

Fukunaga argues that the third and fourth exceptions apply. We disagree.

       The third exception involves a trial court’s duty to intervene and correct a serious error

either by an admonition to the jury or by ordering a mistrial. “Appellant cannot predicate

error upon the failure of the court to make a ruling that he did not at the time ask the court

to make, unless the remarks were so flagrant and so highly prejudicial in character as to make


                                                2
                                   Cite as 2014 Ark. App. 4

it the duty of the court on its own motion to have instructed the jury not to consider the

same.” Wicks, 270 Ark. at 786, 606 S.W.2d at 370. In White, supra, our supreme court noted

that the third exception is limited to only those errors affecting the very structure of the

criminal trial, such as the fundamental right to a trial by jury, the presumption of innocence,

and the State’s burden of proof.

       The fourth exception “might arguably be asserted on the basis of [then] Uniform

Evidence Rule 103(d).” Buckley, supra. That rule is now Ark. R. Evid. 103(d) and provides

that nothing in the rule precludes taking notice of errors affecting substantial rights. Wicks

noted that Ark. R. Evid. 103(d) is “negative, not imposing an affirmative duty, and at most

applies only to a ruling which admits or excludes evidence.” Wicks, 270 Ark. at 787, 606

S.W.2d at 370.

       With regard to Fukunaga’s assertion that A.S. made similar accusations against another

grandfather, Fukunaga did not comply with the rules concerning rape-shield evidence.

Arkansas Code Annotated section 16-42-101(c) (Repl. 1999) provides that the victim’s prior

sexual conduct may be admitted at trial, but only after a written motion is filed and a hearing

held. Fukunaga failed to follow this procedure, and he did not proffer testimony. He now

argues on appeal that procedural deficiencies should be overlooked because his constitutional

right to due process was implicated. Our law is well settled that we will not consider issues

raised for the first time on appeal, even constitutional ones, because the trial court was

deprived of the opportunity to rule on them. Gaines v. State, 2010 Ark. App. 439.

Nevertheless, Fukunaga claims that this error in precluding mention of other allegations of


                                              3
                                   Cite as 2014 Ark. App. 4

sexual abuse by the victim falls within one of the Wicks exceptions. We disagree. Here, the

error complained of is the result of defense counsel’s inaction by simple failure to comply with

established procedure to determine relevancy, which protects victims of sexual abuse against

unnecessary humiliation. See, e.g., Stewart v. State, 2012 Ark. 349, ___ S.W.3d ___. We hold

that neither the third nor the fourth Wicks exception applies.

       Fukunaga next argues that it was error for Investigator Jay Massiet to testify about

repressed memories and “other psychiatric or neurological issues.” The State did not offer

Massiet as an expert, and Massiet pointed out on the witness stand that he was not an expert.

Nevertheless, Fukunaga was given an opportunity to test Massiet’s qualifications through

cross-examination. Massiet, who had handled hundreds of sexual-abuse cases, testified to

difficulties in interviewing victims of sexual abuse based on his personal experience, which is

permitted by Ark. R. Evid. 701, covering opinion testimony by lay witnesses. Contrary to

Fukunaga’s assertion, Massiet gave no opinion as to whether A.S. was truthful in her claims.

Rather, he said that an event, such as alcohol poisoning requiring hospitalization, as we have

here, could trigger memories of sexual abuse. Credibility of witnesses is a matter for the jury’s

consideration. Estrada v. State, 2011 Ark. 3, 376 S.W.3d 395. Neither Wicks exception comes

into play under these circumstances.

       Finally, Fukunaga contends that the State should not have been permitted to bolster

A.S.’s credibility through the testimony of her childhood friend. On appeal, Fukunaga

presumes that the friend’s testimony regarding what A.S. confided was not hearsay because

it was a prior consistent statement under Rule 801(d)(1)(ii), offered to rebut an express or


                                               4
                                   Cite as 2014 Ark. App. 4

implied charge of recent fabrication or improper influence or motive. Fukunaga contends that,

because there was no objection to the friend’s testimony, “the prosecution was not forced to

establish when the allegations arose vis-à-vis the motive to fabricate.” It was up to defense

counsel to establish through cross-examination when an alleged motive to fabricate arose

because that was clearly part of Fukunaga’s defense, and not the State’s case-in-chief. We hold

that neither Wicks exception applies here.

       We decline to extend the third or fourth Wicks exceptions to the alleged errors in this

case, which appear to be more appropriately raised in a petition for postconviction relief.

       Affirmed.

       GLADWIN, C.J., and GRUBER, J., agree.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                              5